Citation Nr: 1712677	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease (CAD) with mild congestive heart failure and left ventricular hypertrophy as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

3.  Entitlement to a separate evaluation for hypertension as a complication of service-connected diabetes mellitus type II with erectile dysfunction.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1966 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a timely substantive appeal in July 2010.

In December 2014, the Board remanded the claims on appeal to afford the Veteran a videoconference hearing before the Board, as requested in a March 2013 VA Form 9.  In December 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to a separate evaluation for hypertension as a complication of service-connected diabetes mellitus type II with erectile dysfunction, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's CAD was manifested by production of a workload greater than three METs resulting in dyspnea, fatigue, angina, and dizziness, and an ejection fraction of no less than 48 percent.

2.  During the entire appeal period, the Veteran's diabetes mellitus has required insulin injections more than once daily, oral hypoglycemic agents, and a restricted diet; the condition has not required regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Notice was provided in letters sent in January 2009 and March 2009.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the private treatment records, VA treatment records and examination reports, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in January 2008, April 2009, and February 2013 in conjunction with his claims.  In rendering the medical opinions of record, the VA examiners addressed the essential contentions of the Veteran, were informed by a review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Also, the examination findings address the relevant rating criteria.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

In December 2016, the Veteran was afforded a videoconference Board hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  

Finally, the AOJ substantially completed all development as directed in the December 2014 remand, thus adjudication of these issues may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the Veteran was afforded a hearing before the Board, as described above.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Claims

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claims. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In making all determinations, the Board must fully consider the lay assertions of record.  A veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2016).

Notwithstanding the duty to assist, it remains a claimant's responsibility to submit evidence to support his or her claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Coronary artery disease (CAD)

The Veteran contends that he is entitled to an evaluation in excess of 60 percent for his service-connected CAD.  

His CAD has been rated under Diagnostic Code 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Treatment notes indicate that the Veteran experienced a heart attack in 2001; an angioplasty and placement of two stents followed.  A normal graded exercise test was recorded in October 2005.  

The Veteran underwent VA examination in February 2008.  Continuous medication was noted.  The Veteran reported fatigue and angina on occasion, dyspnea upon moderate exertion, and no dizziness.  Stress test results revealed a work level of 10.2 METs; left ventricular ejection fraction (LVEF) measured 48 percent.  The examiner diagnosed CAD with mild congestive heart failure and left ventricular hypertrophy. 

Further VA examination was conducted in April 2009.  Angina, syncope, dyspnea, fatigue, and dizziness were noted as absent in the history of the condition.  Continuous medication was documented.  The examiner acknowledged the diagnosis of mild congestive heart failure with a normal stress test and LVEF of 48 percent one year prior.  He found no heart symptoms at the time of the examination and stated that there were no limitations on physical activity.  He further stated that ordinary (moderate to heavy) physical activity did not result in cardiac symptoms, such as fatigue and dyspnea. 

In August 2009, the Veteran underwent a coronary angiography and elective left heart catheterization with no abnormal findings. 

In April 2012, the Veteran had a second heart attack.  Due to blockage, coronary stents were placed on April 13, 2012 and May 18, 2012.  LVEF was noted between 50 to 60 percent in April 2012 cardiology treatment notes. 

A heart disease disability benefits questionnaire was completed in August 2012.  The Veteran reported dyspnea during METs testing at a level of less than 5 but greater than 3 METs, consistent with activities such as light yard work and brisk walking.  Previous diagnostic testing, including an EKG, X-ray, and echocardiogram from April and May 2012, was considered.  LVEF of 55 percent was indicated from the April 2012 testing. The Veteran reported occasional chest pain and fatigue related to his heart condition.

A February 2013 VA examination indicated a diagnosis of CAD. No congestive heart failure, hypertrophy or dilation was noted; continuous medication was indicated.  The Veteran reported fatigue during METs testing at a level of less than 5 but greater than 3 METs.

At the December 2016 hearing before the Board, the Veteran testified about his heart attack in 2012, describing arm pain and nausea.  Upon arrival to the hospital, a stent was placed; he returned three weeks later for the second.  The Veteran described his medications and symptoms, including shortness of breath. 

As an initial matter, the Board notes that a September 2013 rating decision denied entitlement to a temporary total evaluation for hospitalization in April and May 2012 for placement of coronary stents in conjunction with the Veteran's CAD.  The Veteran has not appealed this denial; therefore, this issue is not before the Board.  However, the Board will consider the application of staged ratings, as warranted by the evidence.  See, e.g.,  Hart, 21 Vet. App. at 505.

After thorough review of the evidence of record and consideration of the Veteran's contentions, the Board finds that the assigned 60 percent rating is most appropriate for the entire appeal period.  Chronic congestive heart failure, a workload of 3 METs or less, or LVEF of less than 30 percent are not shown by the lay or medical evidence; thus, an increased rating of 100 percent is not warranted. 

The medical evidence of record shows that the Veteran's disability was productive of a workload of 10 METs or more through 2008.  In 2012, testing reflected METs of greater than 3 but less than 5, with the Veteran reporting dyspnea and fatigue.  LVEF has been measured no lower than 48 percent, even upon admission in April 2012 for placement of a coronary stent.  The evidence does not show that the Veteran suffered chronic congestive heart failure during the appeal period.  

The Veteran is competent to describe his symptoms, including chest pain and fatigue, and their effects on his functionality.  See Layno, 6 Vet. App. at 465.  While he is credible to the extent that he sincerely believes he is entitled to a higher rating, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board acknowledges that the Veteran is sincere in his belief that his condition warrants a higher rating.  However, although the Board accepts the Veteran's testimony with regard to the matters he is competent to address, it affords greater probative weight to the competent evidence provided by medical professionals regarding the specialized evaluation of his functional impairment, symptom severity, and details of clinical features of the heart condition.

Accordingly, a rating in excess of 60 percent is not warranted for the Veteran's CAD during the period on appeal.  The record does not reflect that the Veteran has chronic congestive heart failure, or that he has an ejection fraction of less than 30 percent.  On the contrary, LVEF has been measured at no lower than 48 percent.  His METs level have been in the range of 4 to 10, which is above the workload of three METs or less required for a 100 percent rating.  

In the absence of competent evidence meeting the criteria for a rating in excess of 60 percent, the Board must deny the claim.  The preponderance of the evidence is against the Veteran's claim for an increased rating, and there is no basis for a staged rating of the disability.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  

Diabetes mellitus type II

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  He was granted service connection for diabetes mellitus in a September 2001 rating decision. An evaluation of 10 percent was assigned under Diagnostic Code 7913, effective July 9, 2001.  A November 2001 rating decision increased the evaluation to 20 percent.  Subsequently, an April 2002 rating decision granted an earlier effective date of May 15, 2001.  In November 2007, the Veteran submitted a request for an increased rating for his diabetes mellitus disability.

The Veteran's diabetes mellitus type II is rated under the diagnostic code for diabetes mellitus in accordance with the General Rating Formula for the Endocrine system.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent evaluation is warranted for requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities" as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

The Veteran's VA treatment records show that he has had an ongoing diagnosis of diabetes mellitus type II, treated with insulin and oral medication.  

A VA examination was provided in January 2008.  No current symptoms were noted.  The examiner indicated that activities were not restricted and there were no episodes of hypoglycemia or ketoacidosis.  A three month frequency of visits for diabetic care was recorded.  Treatment included oral medication and insulin more than once daily. The examiner noted that the Veteran's hospitalization in 2007 for a perirectal abscess was not a complication of diabetes, although healing from the procedure was slowed as a result of the diabetes.  At the time of the hospitalization, the Veteran's blood sugar was out of control and insulin was initiated.

In May 2012, following surgery for placement of a stent, a cardiac diabetic diet was recommended post-discharge.  A diabetes mellitus disability benefits questionnaire was completed in August 2012.  Noted treatment included prescribed oral hypoglycemic agents and more than one injection of insulin per day. Regulation of activities was denied.  No episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months were noted.  The Veteran's erectile dysfunction, cardiac condition, and hypertension were deemed related to his diabetes mellitus.  The examiner opined that the diabetes did not impact his ability to work. 

The Veteran underwent further VA examination in February 2013.  Treatment of oral hypoglycemic agents and insulin more than one injection per day was again noted.  The examiner documented that regulation of activities was not required.  Visits to a diabetic care provider were reported as less than two times per month.  Zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months were noted.  No loss of strength or weight attributable to diabetes was reported. The examiner opined that the diabetes did not impact the Veteran's ability to work. 

A February 2013 progress note found that he was generally well-developed, well-nourished, and in no acute stress.  The physician noted that the Veteran was counseled on the importance of diet and weight control related to the control of his high blood pressure; he was also counseled to limit his daily sodium intake.  

At the December 2016 hearing before the Board, the Veteran testified that he required insulin shots twice daily, as well as oral medication.  He stated that his doctor had placed him on a restricted diet but had not regulated his activities in conjunction with his diabetes mellitus; he explained that he was restricted in some activities like yard work due to his heart condition.  The Veteran described his hospitalization in 2007; subsequently, he was placed on insulin twice daily. 

After thorough consideration of the evidence of record, the Board finds that the assigned 20 percent rating is most appropriate for the entire appeal period.  While the Veteran has been shown to require insulin more than once per day and have a restricted diet, there is no medical evidence that there is a regulation of his activities.  There is also no evidence demonstrating episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

The Veteran is competent to describe his symptoms and their effects.  See Layno, 6 Vet. App. at 465.  While he is credible to the extent that he sincerely believes he is entitled to a higher rating, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See e.g. Kahana, 24 Vet. App. at 435.  The Board acknowledges that the Veteran is sincere in his belief that his condition warrants a higher rating.  However, the Board finds that the Veteran's belief is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with the lay complaints.  

In this regard, VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  Medical evidence is required to show that occupational and recreational activities have been restricted which is not shown here.  Here, the August 2012 and February 2013 findings explicitly stated that the Veteran was not restricted in his activities and that the diabetes mellitus did not have a functional impact.  Greater evidentiary weight is placed on these findings in regard to the type and degree of impairment.  Furthermore, the Veteran confirmed these findings during the December 2016 hearing before the Board when he testified that his activities were not restricted due to his diabetes mellitus.   

As the medical evidence does not show that the Veteran's activities are regulated, the criteria for a 40 percent rating are not met.  According to the United States Court of Appeals for Veterans Claims (Court), the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As the criteria for a 40 percent rating are not met, the requirements for the higher ratings are also not met. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased rating in excess of 20 percent must be denied.

Other Considerations

The Board also finds that the currently assigned Diagnostic Codes are the most relevant for the respective conditions.  There are no other potentially applicable Diagnostic Codes by which to consider the Veteran's CAD and diabetes mellitus.

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for CAD or diabetes mellitus on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's conditions with the established criteria found in the Rating Schedule and found that the Veteran's symptoms, including shortness of breath, fatigue, dyspnea, and angina are fully addressed by the rating criteria.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The diagnostic criteria adequately describe the severity and symptomatology of the CAD and diabetes mellitus in this case.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an increased rating in excess of 60 percent for coronary artery disease with mild congestive heart failure and left ventricular hypertrophy as secondary to service-connected diabetes mellitus type II with erectile dysfunction is denied.

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (Note 1), the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  In an August 2012 VA examination report, the examiner indicated that the Veteran's hypertension was a complication of the Veteran's diabetes but did not complete the Hypertension Disability Benefits Questionnaire.  In a February 2013 VA examination report, the examiner indicated that the Veteran's hypertension was neither caused nor aggravated by his diabetes.  In light of the conflicting findings and Note 1, the Board finds that the Veteran should undergo a VA examination to determine whether the Veteran's hypertension is a complication of his diabetes. 

In regard to the TDIU issue, this matter is inextricably intertwined with the above issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008) (explaining VA's duty to maximize benefits); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (providing that if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render a veteran unemployable and thus entitled to a TDIU rating based on that condition alone).  Thus, this issue is remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether his hypertension is a complication of his service connected diabetes mellitus type II with erectile dysfunction.  The file must be made available to the examiner, and the examiner should note in the examination report that the file has been reviewed.  All indicated tests should be performed and all pertinent symptomatology and findings should be reported in detail. 

In light of an August 2012 VA examination report that indicated that the Veteran's hypertension was a complication of the Veteran's diabetes, and the February 2013 VA examination report that indicated that the Veteran's hypertension was neither caused nor aggravated by his diabetes, please reconcile these findings and determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was (i) caused or (ii) aggravated (i.e., permanently worsened) by his diabetes.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must provide a full rationale as to why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above and any other development deemed necessary, adjudicate the issues of entitlement to a separate evaluation for hypertension as a complication of service-connected diabetes mellitus type II with erectile dysfunction, and entitlement to a TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


